Case 8:18-cr-00454-PWG Document 32-1 Filed 09/30/19 Page 1 of 3

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

Between at least in or about May 2017 and in or about October 2017, in the District of
Maryland and elsewhere, the Defendant, TREVON ROSEMOND (“ROSEMOND?”), knowingly
and willfully conspired and agreed with Robert Smith (“Smith”) and others to effect transactions
with access devices issued to other persons in order to receive payments and other things of value
during a one-year period, the aggregate value of which was greater than $1,000, in a manner
affecting interstate commerce, in violation of 18 U.S.C. § 1029(a)(5). ROSEMOND knowingly
and willfully became a member of the conspiracy to obtain goods through the fraudulent use of
stolen credit cards and means of identification, namely driver’s licenses of others.

Over the course of the conspiracy, ROSEMOND and his co-conspirators, including
Smith, entered businesses located in Maryland, Washington, D.C., and Virginia. After entering
the businesses, ROSEMOND or his co-conspirators would distract the victim while the other co-
conspirator obtained the victims’ means of identification (generally, a driver’s license) and credit
card(s). ROSEMOND and his co-conspirators thereafter would fraudulently use, without
authorization, the victims’ stolen credit cards and means of identification to purchase goods and
gift cards from various retail locations. The following are examples of ROSEMOND and his co-
conspirators’ fraudulent conduct.

On or about May 18, 2017, ROSEMOND and Smith entered Business 11, located in
Alexandria, Virginia, and stole Victim 12’s credit card. ROSEMOND and Smith thereafter used
Victim 12’s credit card to make a $2,037.56 purchase at a retail store in Alexandria, Virginia, and
a $1,134.20 purchase at another retail store in Alexandria, Virginia. Victim 12 did not give
ROSEMOND or Smith permission to make either of these purchases.

On or about July 24, 2017, ROSEMOND and Smith entered Business 12 located in
Woodbridge, Virginia, and stole three credit cards and a driver’s license from Victim 13’s purse.
Later that same day, ROSEMOND and Smith used Victim 13’s stolen credit card to make a
$60.44 purchase from a retail store in Woodbridge, Virginia and a $413.90 purchase from another
store in Woodbridge, Virginia. Victim 13 did not give ROSEMOND or Smith permission to
make either of these purchases.

On or about August 12, 2017, ROSEMOND and Smith entered Business 15, located in
Kensington, Maryland, and stole from Victim 16’s wallet two credit cards, both of which were
expired, and Victim 16’s driver’s license. That same day, ROSEMOND and Smith entered
Business 16, located in Kensington, Maryland, and stole from Victim 17’s wallet six credit cards
and Victim 17’s driver’s license. Later that same day, ROSEMOND and Smith used Victim 17’s
credit card to make a $1,845 purchase at a retail store in Washington, D.C. Victim 17 did not give

Rev. August 2018
10
Case 8:18-cr-00454-PWG Document 32-1 Filed 09/30/19 Page 2 of 3

ROSEMOND or Smith permission to make this purchase. As set forth below, on October 24,
2017, law enforcement officers recovered both Victim 16 and Victim 17’s driver’s licenses from
ROSEMOND’s residence.

On or about October 2, 2017, ROSEMOND and Smith entered Business 21 located in
Alexandria, Virginia, and stole three of Victim 23’s credit cards. Later that same day,
ROSEMOND and Smith used Victim 23’s stolen credit cards to make purchases totaling
$6,097.61 at two different retail stores in Fort Washington and Oxon Hill, Maryland. At the time
ROSEMOND possessed and used Victim 23’s means of identification, ROSEMOND knew that
Victim 23 was areal person. Victim 23 did not give ROSEMOND or Smith permission to make
these purchases.

On or about October 16, 2017, ROSEMOND and Smith entered Business 17, located in
Falls Church, Virginia, and stole Victim 18’s wallet, which contained two credit cards and a
driver’s license. Later that same day, ROSEMOND and Smith used one of Victim 18’s credit
cards to purchase $3,286 worth of merchandise from a store in Tyson’s Corner,
Virginia. ROSEMOND and Smith also used another one of Victim 18’s credit cards to purchase
$1,367.40 worth of merchandise at a retail store in Tyson’s Corner, Virginia. Victim 18 did not
give ROSEMOND or Smith permission to make these purchases. As set forth below, law
enforcement officers recovered Victim 18’s driver’s license at ROSEMOND’s residence during
the execution of a search warrant.

On or about October 21, 2017, ROSEMOND and Smith entered Business 19, located in
Vienna, Virginia, and stole Victim 20’s wallet, which contained two credit cards and Victim 20’s
driver’s license. Later that same day, ROSEMOND and Smith used one of Victim 20’s credit
cards to make a $2,033.32 purchase at a retail store in Oakton, Virginia. Victim 20 did not give
ROSEMOND or Smith permission to make this purchase.

mM On October 24, 2017, law enforcement officers executed a search warrant at
ROSEMOND’s resideygce in Hyattsville, Maryland. Law enforcement officers recovered 20
government issued ideytification documents and 27 gift cards (predominately Visa gift cards).

Further, ROSEMONDjused at least ten of the stolen identifications recovered from pepresidence |
cards from a retail store totaling approximately $31,320. Kos émo rd 5

pw | _ to purchase pre-paid gi
ADieer In total, ROSEMOND’s offense conduct involved at least ten victims, including the

victims discussed herein. Moreover, based on the length of the fraudulent conduct,
ROSEMOND)’s relationship with his co-conspirators, and information provided by others, at least
$51,133.40 in intended losses were foreseeable to ROSEMOND and within the scope of the
conspiracy. The actual loss attributable to ROSEMOND is at least $43,359.50.

  

Rev. August 2018
11
Case 8:18-cr-00454-PWG Document 32-1 Filed 09/30/19 Page 3 of 3

SO STIPULATED:

Co RE tuni

Erin B. Pulice
Assistant United Staté

   
   

Defendant

bone.

Dartel K. Dorsey, Esq.
Counsel for Defendant

Rev. August 2018
12
